ViNJE, J.
The evidence shows that plaintiff in going to his work on defendant’s premises went through an empty room, called the pulp room; that from one side of this room there extended diagonally across a portion of it, and through the ceiling, what is called a pulp screw. This screw carried wet beet pulp from below to a room above. Near tbe ceiling there was a leak in tbe screw and water and wet pulp dripped down, so that tbe floor beneath was covered to the depth of from a quarter of an inch to nearly an inch in thickness over a width of three or four feet and extending clear across the room. Some pulp was also shown to come down from the floor above around where the pulp screw passed through the ceiling. The pulp room was well lighted so that the condition of the floor was readily visible to any one passing over the same. Plaintiff, while going to his work and while walking over the wet pulp, slipped and sustained the injuries complained of.
The claim is that tbe master failed to furnish plaintiff a safe place in which to work. The injury occurred October 24, 1911, after the Workmen’s Compensation Act took effect. The duty of the master, therefore, to furnish a safe place of employment is governed by the provisions of see. 2394 — r48, which require that “Every employer shall furnish employment which shall be safe for the employees therein and shall furnish a place of employment which shall be safe for *39employees therein,” as limited by the definition of the term “safe” found in sub. 11, sec. 2394 — 41. Such definition is as follows: “The term ‘safe’ and ‘safety’ as applied to an employment or a place of employment shall mean such freedom” from danger to the life, health or safety of employees or frequenters as the nature of the' employment will reasonably permit.” Translating the statutory duty in terms of the definition, we find that it is the duty of the employer to furnish the servant with a place of employment as free from danger to the life, health, or safety of employees or frequenters as the nature of the employment will reasonably permit. In other words, the place of employment must be as free from danger as the nature of the employment will reasonably permit. This is a statutory rule which should receive a liberal construction in favor of life, health, and limb. It does not call for absolute safety in the ordinary sense of the term, but it does require every employer to furnish a place of employment as free from danger as the nature of the employment will reasonably permit. The extent, if any, to which the statute modifies the common-law duty of the master to exercise ordinary care in furnishing a safe place it is thought best now not to inquire- into or to determine. The safe course is to tie-to the statutory expression of the duty and-apply it to cases as they arise. Such expression is so clear and simple that nothing can be made clearer by way of explanation or substitution of phraseology. Like the words “reasonable doubt” in the criminal law, the statutory declaration cannot well be further simplified. But while the test applied is plain,-cases will no doubt arise in which there will be a difference of opinion as to whether the employer hás complied with the test. Such was the case of Sparrow v. Menasha P. Co. 154 Wis. 459, 143 N. W. 317.
In the instant case the employer was operating a beet sugar factory in which beets were reduced to pulp and the pulp carried from room to room in conveyors and finally loaded on to *40oars. Any one at all familiar with the operation of manufacturing sugar from beets as customarily carried on in large factories knows that the presence here and there of wet beet pulp is, if not a necessary, at least a usual, incident of such business. It would be practically impossible to operate such a factory without the presence, iu places over which employees must walk, of more or less wet pulp. The making, handling, and presence of pulp is a feature of the work itself. The nature of the employment is such that it will not reasonably permit of an entire absence of pulp in places where employees may be required to work or pass over. Just as oil cannot be kept entirely away from the floor under and near an ordinary stationary engine, sawdust from certain parts of a sawmill, or dust from a flour mill or wheat elevator, so wet beet pulp cannot be kept entirely away from many places in a beet sugar factory where employees must work or pass over. Applying the statutory test to the situation as shown by plaintiff’s evidence, we reach the conclusion that the trial court properly granted a nonsuit on the ground that the evidence failed to show that the place in question was not as free from danger as the nature of the employment would reasonably permit.
By the Gourt. — Judgment affirmed.